Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 43-47, 51-58 and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acharya et al. (US20140161365) hereafter Acharya.

1. Regarding claim 38, Acharya discloses a computer implemented text detection method (Figs 1-2, 3A and 6, paras 0006, 0009-0015, 0032-0037, 0043-0044, 0046 and 0048 shows and discloses a computer implemented text detection method using processors 604) comprising: 

(figs 1-2 shows and obtaining a digital representation of one or more textual media (step 201 ie a real world scene containing text (textual media) with a hand held camera meeting the above claim limitations, see also paras 0006, 0032 for the explanation of the above limitations); 
identifying at least one region of interest comprising structured text in the textual media within the digital representation by executing at least one recognition algorithm with respect to the digital representation, each region of interest comprising at least one recognizable image feature (figs 1-2, step 210, para 0032 discloses identifying at least one region of interest comprising structured text in the textual media (fig 1) within the digital representation by executing at least one recognition algorithm (using MSER region extraction extracting likely to contain text or potential textual regions in the image) with respect to the digital representation, each region of interest comprising at least one recognizable image feature (text regions recognized or identified) meeting the above claim limitations); 
classifying the at least one region of interest according to object type based on attributes derived from the digital representation or the at least one recognizable image feature (paras 0032, 0033, 0048, fig 3A step 216 discloses classifying the identified/recognized regions as text/non-text meeting the above claim limitations); 
determining a likelihood indicator associated with the classification of the at least one region of interest (paras 0046, 0048 disclose the classified regions based on the variance of strokes width in the region being below a threshold (likely to contain text) i.e the likelihood indication associated with the classification meeting the above claim limitations); 
identifying at least one coordinate associated with the region of interest (para 0044 discloses identifying at least one coordinate associated with the region of interest);
generating a bounding box around the region of interest, wherein the bounding box is associated with the coordinate, the classification, and the likelihood indicator (para 0044 discloses identifying a tight fitting bounding box around the region of interest associated with the coordinates of the regions of interest (i.e with the coordinate), the classification (paras 0032, 0033, 0048, fig 3A step 216 discloses classifying the identified/recognized regions as text/non-text meeting the above claim limitations) and the likelihood (paras 0046, 0048 disclose the classified regions based on the variance of strokes width in the region being below a threshold (likely to contain text) i.e the likelihood indication associated with the classification meeting the above claim limitations).  

2. Regarding claim 43, Acharya discloses the method of claim 38, wherein the digital representation comprises at least one of the following types of digital data: image data (fig 1, paras 0006-0007, 0032 shows and disclose an image of a scene containing text meeting the above claim limitations), video data, and audio data.  

3. Regarding claim 44, Acharya discloses the method of claim 38, wherein the at least one recognition algorithm comprises at least one of the following feature identification (figs 1-2, step 210, para 0032 discloses identifying at least one region of interest comprising structured text in the textual media (fig 1) within the digital representation by executing at least one recognition algorithm (using MSER region extraction (algorithm) extracting likely to contain text or potential textual regions in the image) with respect to the digital representation, each region of interest comprising at least one recognizable image feature (text regions recognized or identified) meeting the above claim limitations).  

4. Regarding claim 45, Acharya disclose the method of claim 38, wherein the at least one recognition algorithm includes at least one of the following: edge detection algorithm, corner detection algorithm, saliency map algorithm, curve detection algorithm, a texton identification algorithm (figs 1-2, step 210, para 0032 discloses identifying at least one region of interest comprising structured text in the textual media (fig 1) within the digital representation by executing at least one recognition algorithm (using MSER region extraction (algorithm) extracting likely to contain text or potential textual regions (texton) in the image) with respect to the digital representation, each region of interest comprising at least one recognizable image feature (text regions recognized or identified) meeting the above claim limitations), and wavelets algorithm.  

5. Regarding claim 46, Acharya discloses the method of claim 38, wherein at least one region of interest represents at least one physical object in the digital representation (fig 1, paras 0006-0007, 0032, 0044 shows and discloses the region of interest representing a real world object (physical billboard 100 region) meeting the claim limitations).  

6. Regarding claim 47, Acharya discloses the method of claim 38, wherein classifying the at least one region of interest in the digital representation further comprises applying one or more feature density selection criteria to the textual media (para 0044 discloses counting pixels in the region having 0 (i.e all pixels (features) of 0 meeting the above limitations of feature density selection applied to the textual media (i.e image having text)).  

7. Regarding claim 51, Acharya discloses the method of claim 38, wherein at least one implementation of the at least one recognition algorithm includes at least one of the following: a template driven algorithm, a face recognition algorithm, an optical character recognition algorithm, a speech recognition algorithm, and an object recognition algorithm (figs 2A, 3, paras 0032, 0038, 0044, 0048 discloses the at least one recognition algorithm includes an object recognition algorithm (region containing text object, examiner notes that the specifics of the object are not required by the current claim and due to the recital of one or more only one is required by the current claim).  

8. Regarding claim 52, Acharya discloses the method of claim 38, wherein data preprocessing code is further configured to assign each region of interest at least one (paras 0043-0044 discloses the bounding box that tightly fits the region identified using MSER’s (i.e at least one recognition algorithm) as a function of scene context (fig 1) meeting the above claim limitations, examiner notes that the specifics of the algorithm are not required by the current claim).  

9. Regarding claim 53, Acharya discloses the method of claim 52, wherein the scene context includes at least one of the following types of data: a location, a position, a time, a user identity, a news event, a medical event, and a promotion (fig 1, paras 0006-0007 shows and discloses a billboard image 100 of the real world scene context (a car promotion) meeting the claim limitations).  

10. Regarding claim 54, Acharya discloses the method of claim 38, wherein the computer implemented text detection method is implemented on a device comprising at least one implementation of a plurality of recognition algorithms and data preprocessing code (paras 0009-0012, 0032-0033, 0038-0039 and 0043-0048 discloses the perspective correction (i.e text data preprocessing code) prior to OCR and identification and classification of the regions of the image (i.e plurality of the recognition algorithms) meeting the above claim limitations, examiner notes that the specifics of the plurality of the recognition algorithms and data preprocessing code are not required by the current claim).

11. Regarding claim 55, Acharya discloses the method of claim 54, wherein the device comprises at least one of the following: a smart phone (figs 1, 2 shows the mobile device (smart phone) meeting the claim limitations), a tablet, wearable glass, a toy, a vehicle, a computer, a camera, a scanner, and a phablet.  

12. Regarding claim 56, Acharya discloses the method of claim 38, wherein the computer implemented text detection method is implemented on a network-accessible server device (figs 1-2, para 0099 discloses network-accessible server device meeting the claim limitations) comprising at least one implementation of a plurality of recognition algorithms and data preprocessing code (paras 0009-0012, 0032-0033, 0038-0039 and 0043-0048 discloses the perspective correction (i.e text data preprocessing code) prior to OCR and identification and classification of the regions of the image (i.e plurality of the recognition algorithms) meeting the above claim limitations, examiner notes that the specifics of the plurality of the recognition algorithms and data preprocessing code are not required by the current claim).

13. Regarding claim 57, Acharya discloses the method of claim 38, wherein the object type includes at least one of the following: a face, an animal, a vehicle (fig 1 shows the object type including a vehicle), a document, a sign (object type includes a billboard 100 (sign)), a publication, a plant, a building, an appliance, clothing, a body part, and a toy.  

14. Claim 58 is a corresponding system claim corresponding to claim 38. See the explanation of claim 38. Acharya shows in fig 2 at least one processor.

15. Claim 60 is a corresponding non-transitory computer readable storage medium comprising one or more machine-readable instructions which, when executed by a processor, perform steps recited in claim 1. See the explanation of claim 1. Acharya discloses in paras 0084-0095 software instructions stored in the memory and executed by the processor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 59 rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Rhoads et al. (US20130273968) hereafter Rhoads.
16. Regarding claim 39, Acharya discloses the method of claim 38, wherein preprocessing code determines that an OCR algorithm is applicable to the structured text (fig 1, paras 0006, 0007, 0010 0038, 0039 and fig 3A shows and discloses wherein preprocessing code determines that an OCR algorithm is applicable to the structured text). Acharya discloses (i.e fig 1 containing a photograph of a scene containing a logo (of the car in the native language as seen in fig 1 and paras 0006-0007).  Acharya also discloses the blobs detection in para 0043 as identifying the intensities or the color in the region meeting the limitations of other recognition algorithms in the image. Acharya however is silent and do not recite in exact claim language and that other recognition algorithms are applicable to aspects of photographs and logos.
	Rhoads discloses other recognition algorithms are applicable to aspects of photographs and logos (figs 15, 0067-0068, paras 0123-0133, 0211 and 0710 shows and discloses other recognition algorithms are applicable to aspects of photographs and logos meeting the claim limitations). Before the effective filing date of the invention was made, Acharya and Rhoads are combinable because they are from the same field of endeavor and are analogous art of image processing. Also It would have been obvious and within one of ordinary skill in the art to incorporate recognition algorithms applicable to aspects of the photographs and logos as taught by Rhoads in the method of Acharya. The suggestion/motivation would be a real-time and faster processing/recognition at paras 0071-0076.
 
17. Claim 59 is a corresponding system claim of claim 39. See the explanation of claim 39.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Rhoads and in further view of Tenchio et al. (US20100128131) hereafter Tenchio.

18. Regarding claim 40, Acharya and Rhoads disclose the method of claim 39. Acharya and Rhoads both disclose processing the user images and the OCR. Acharya and Rhoads however fails to disclose wherein a user creates a user profile for a camera- equipped smartphone that includes information that the user is visually impaired, which causes prioritized execution of the OCR algorithm such that a text reader program begins reading the structured text to the user as quickly as possible.  
	Tenchio discloses wherein a user creates a user profile for a camera- equipped smartphone that includes information that the user is visually impaired, which causes prioritized execution of the OCR algorithm such that a text reader program begins reading the structured text to the user as quickly as possible (figs 5, 8A-9, 13 and paras 0002, 0015-0016, 0018, 0027, 0075, 0095 and 0099 shows and discloses wherein a user creates a user profile for a camera- equipped smartphone that includes information that the user is visually impaired (i.e mobile camera based user services for the blind as seen in fig 13), which causes prioritized execution of the OCR algorithm such that a text reader program begins reading the structured text to the user as quickly as possible (with enhanced response time and parallel processing i.e quick at para 0016) meeting the above claim limitations). Before the effective filing date of the invention was made, Acharya, Rhoads and Tenchio are combinable because they are from the same field of endeavor and are analogous art of image processing. Also It would have been obvious and within one of ordinary skill in the art to incorporate user services, OCR and TTS for the blind (visually impaired) in the smartphone as taught by Tenchio in the method of Acharya and Rhoads. The suggestion/motivation would be enhanced response time and parallel processing i.e quick at paras 0002, 0015- 0016 for the user.

19. Regarding claim 41, Acharya, Rhoads and Tenchio disclose the method of claim 40. Tenchio disclose further comprising an audio or tactile feedback mechanism that helps the user to position the smart phone relative to the structured text (fig 13, paras 0015, 0056 shows and discloses audio or tactile (vibrating) feedback for focusing the portion of the image (i.e helps the user to positing the smartphone relative to the text as seen in fig 13) and the actuating means enables the user of the camera to focus on the desired portion (i.e the position), para 0015 also disclose the user relative to the image (text doc) is determined using the position sensor of the smart phone meeting the above claim limitations).  

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Acharya, Rhoads, Tenchio and in further view of Bekiares et al. (US9584774) hereafter Bekiares.

20. Regarding claim 42, Acharya, Rhoads and Tenchio disclose the method of claim 41. Acharya, Rhoads and Tenchio together disclose the smartphone for capturing the image (text) and Tenchio also disclose the audio or tactile feedback for positioning the camera (smartphone) while capturing the structured text (text). Acharya, Rhoads and Tenchio together however fails to disclose further comprising a "hold still" audio feedback signal that is sent to the user when 
	further comprising a "hold still" audio feedback signal that is sent to the user when (col 19 lines 26 through col 20 lines 27 further comprising a "hold still" audio feedback signal that is sent to the user when the . Before the effective filing date of the invention was made, Acharya, Rhoads, Tenchio and Bekiares are combinable because they are from the same field of endeavor and are analogous art of image processing. Also It would have been obvious and within one of ordinary skill in the art to incorporate the teachings of “hold still” audio feedback as taught by Bekiares in the method of Acharya, Rhoads and Tenchio. The suggestion/motivation would be an efficient image capturing device capturing the image contents in the field of vision at col 20 lines 1-27.

Claims 48 rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of King et al. (US20110025842) hereafter King.

21. Regarding claim 48, Acharya discloses the method of claim 47. Acharya shows the region of interest as the textual media (i.e the image containing text characters) in (Figs 1-2, 3A and 6, paras 0006, 0009-0015, 0032-0037, 0043-0044, 0046 and 0048).  Acharya however is silent and do not recite in exact claim language wherein the region of interest represents a document as the textual media.  
	King discloses and shows in fig 5, paras 0009, 0014, 0066 and 0581-0585 wherein the region of interest represents a document as the textual media. Before the effective filing date of the invention was made, Acharya and King are combinable because they are from the same field of endeavor and are analogous art of image processing. Also It would have been obvious and within one of ordinary skill in the art to incorporate the teachings of capturing a document as taught by King in the method of Acharya. The suggestion/motivation would be an accurate, faster, easy, efficient document capturing device at paras 0003, 0014, 0588 and 0617.

22. Regarding claim 49, Acharya and King disclose the method of claim 48. King disclose further wherein the region of interest represents a financial document (paras 0022, 0581-0585 discloses the capturing of receipts, bills (i.e a financial document, absent the specifics in the claim) meeting the claim limitations).  

23. Regarding claim 50, Acharya and King discloses the method of claim 48. King discloses further wherein the region of interest represents a structured document (paras 0022, 0581-0585 discloses the capturing of region of interest represents a structured document (i.e example documents containing text as seen in paras 0581-0582 are structured documents), examiner notes that the specifics of a structured document are not required by the current claim meeting the claim limitations).

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669